 

 

SPONSORED RESEARCH AGREEMENTPage 1



 



SPONSORED RESEARCH AGREEMENT 

 

THIS SPONSORED RESEARCH AGREEMENT (the “Agreement”) is effective as of the date
of the last signature herein (the "Effective Date"), by and between:

 

 

The Washington University

One Brookings Drive

 

St. Louis, MO 63130

 

 

 

and

 

Amarantus Bioscience Holdings, Inc.

953 Indiana Street,

San Francisco, CA 94107

 

an academic institution

(“Institution”)

 

a Nevada corporation,

("Amarantus"),

 

 

WHEREAS, Fumihiko Urano, MD, PhD (“Investigator”), a full-time employee of
Institution, desires to perform certain research using Amarantus’ proprietary
compound;

 

WHEREAS, Amarantus desires to support the costs of such research and to transfer
to Investigator certain materials for the purpose of conducting the research.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, Amarantus and Institution hereby agree as follows:

 

 

1.Research. Institution, during the Term, agrees to undertake and perform a
research project (the "Research") as described in the research plan attached as
Exhibit A hereto (the “Research Plan”) with the consent of and financial support
from Amarantus. Investigator agrees to use reasonable efforts to perform the
Research and will furnish the research staff, technical know-how, equipment,
instruments, supplies and facilities necessary to carry out the Research.
Investigator agrees that all work done on the Research will be duly recorded and
evidenced in laboratory notebooks maintained by the Investigator and the persons
working on the Research at Investigator’s direction.

 

2.Funding.

 

a. Amarantus will provide funding to Institution to support the performance of
the Research in accordance with the budget set forth on Exhibit B (the
“Budget”). Such funding will be provided in two (2) equal payments according to
the following schedule:

 

(i) The first payment will be due thirty (30) days following Amarantus’ receipt
of a fully-executed copy of this Agreement.

 

(ii) The second and final payment will be made within thirty (30) days of
Amarantus’ receipt of Investigator’s final written report following completion
of the Research.

 



 

 

SPONSORED RESEARCH AGREEMENTPage 2

 

b. The total sum set forth in the Budget represents the maximum amount payable
to Institution hereunder, unless agreed otherwise in writing by the parties.
Such amount shall be paid on a fixed-price basis and all funds provided by
Amarantus under this Agreement shall be solely used for the performance of the
Research, except that Amarantus agrees that Institution will retain residual
funds, if any, upon completion of the Research. Payments will be made by check,
sent to:

 



Washington University

Sponsored Projects Accounting

Campus Box 1034

700 Rosedale Avenue

St. Louis, MO 63112-1408

FAX 314-935-4309

 

c. Amarantus acknowledges that Institution maintains the status of a
nonprofit/tax exempt institution. While the parties do not anticipate that
Amarantus will be required to withhold taxes from payments made under this
Agreement, to the extent that any reporting/withholding may be required pursuant
to applicable federal, state and local laws or regulations, Amarantus will
report any payments to Institution and be allowed to withhold from Institution’s
payments any applicable taxes.

 

3.Materials.

a. The materials described in Exhibit C attached hereto (the “Materials”) are
provided by Amarantus to Institution to be used only in the Research. The
Research shall be limited to investigational tests in vitro or in laboratory
research animals.

 

b. If animal studies have been proposed, Investigator has considered in vitro
approaches to the research and has followed the NIH guidelines regarding such
work. No animals receiving the Materials in the Research (nor animal products
derived therefrom) will be used for food purposes.

 

c. Upon receipt of the Materials, Investigator shall conduct the Research in
strict accordance with all applicable laws, regulations and guidelines,
including without limitation, those regulations and guidelines promulgated by
the U.S. Food and Drug Administration and the U.S. Department of Agriculture and
any other regulations and guidelines relating to ethical treatment of animals.

 

d. Institution agrees that it will not perform any experiments with the
Materials, other than those required to complete the Research Plan, unless
specifically agreed to in advance in writing by an authorized Amarantus
representative. Institution understands that the Materials may have biological
and/or chemical properties that are unpredictable and unknown at the time of
transfer, that they are to be used with caution and prudence. The Institution
agrees that while it is in possession of the Materials they shall not be used in
humans under any circumstances.

 

e. None of the Materials shall be used by persons who are not under
Investigator’s direct supervision or used outside of Investigator’s laboratory.

 

f. Institution shall use the Materials solely for the purpose of conducting the
Research and shall not attempt to reverse engineer, deconstruct, synthesize,
chemically modify, analyze or in any way determine the structure or composition
of the Materials.

 

g. The Materials are proprietary to Amarantus and Amarantus is and shall remain
at all times the sole owner of the Materials. Institution shall not sell,
transfer, disclose or otherwise provide access to the Materials, including any
analogs, derivatives and/or reproducible portions thereto obtained as a
consequence of conducting the Research, to any person or entity without the
prior express written consent of Amarantus, except that Institution may allow
access to the Materials to their employees or agents for the purpose of
conducting the Research. Institution shall take all reasonable steps to ensure
that such employees and agents will use the Materials in a manner that is
consistent with the terms of this Agreement.

 



 

SPONSORED RESEARCH AGREEMENTPage 3

 

h. Upon completion or earlier termination of the Research, Institution shall, at
Amarantus’ written directions and expense, return or dispose of any unused
portions of the Materials. Any such disposal will conform to prescribed federal,
state and local guidelines and will be certified to Amarantus in writing by an
authorized Institution representative.

 

4.Reports. Investigator shall provide Amarantus with a detailed description of
all tests and a copy of all results from any experiment carried out with the
Materials within sixty (60) days after completion of each experiment. Subject to
the provisions of Section 6 below, Amarantus shall have the right to use such
reports or descriptions for any purpose whatsoever. Investigator will provide an
additional report upon termination of this agreement which discloses all
Technical Material and all Inventions conceived or reduced to practice in
relation to this agreement. All such reports shall set forth the technical
progress made, identifying such problems as may have been encountered and
establishing goals and objectives requiring further effort.

 

5.Confidential Information.

 

a. The parties acknowledge that, prior to and during the Term of this Agreement,
the parties may disclose to one another scientific, technical, trade secret,
business, or other information which is treated by the disclosing party as
confidential (“Confidential Information”). Confidential Information shall
specifically exclude Technical Materials. Each party shall maintain all
Confidential Information provided by the other party in trust and confidence and
shall not use such Confidential Information for any purpose other than to
exercise its rights and perform its obligations under this Agreement. In
addition, neither party shall publish, disseminate or otherwise disclose any
Confidential Information of the other party to any third party without the
written consent of the other party, except as provided below. Both parties agree
that in order to ensure that each party understands which information is deemed
to be confidential, all Confidential Information will be in written form and
clearly marked as “Confidential,” or if the Confidential Information is
initially disclosed in oral or some other non-written form, it will be confirmed
and summarized in writing and clearly marked as “Confidential” within thirty
(30) days of disclosure, provided however that failure to so mark or summarize
shall not alter the confidential status of such information if a reasonable
person under similar circumstances would recognize, by the content and/or
context of such disclosure, that the disclosure was intended as confidential.
Each party may disclose and disseminate the other party’s Confidential
Information for the purposes of conducting the Research only to those employees
or agents with a need to know, and only after those employees and agents have
been advised of the confidential nature of such information, and who are bound
by an obligation of confidentiality under terms substantially similar to and at
least as protective of such Confidential Information as the terms of this
Agreement.

 

b. The term “Confidential Information” shall not be deemed to include
information which the receiving party can demonstrate by its contemporaneous
written records:

 

(i) was known to the receiving party without confidentiality obligations from a
source other than the disclosing party before the date of disclosure hereunder,
or

 

(ii) is now, or becomes in the future, publicly available other than by breach
of this Agreement by the receiving party, or

 



 

SPONSORED RESEARCH AGREEMENTPage 4

 

(iii) is lawfully disclosed to the receiving party on a non-confidential basis
by a third party who is not obligated to the disclosing party or any other party
to retain such Confidential Information in confidence, or

 

(iv) is independently developed by the receiving party without use or benefit of
or reference to the disclosing party’s Confidential Information, or

 

(v) is approved for release by written authorization of the disclosing party.

 

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
party unless the combination itself and principle of operation are published or
available to the general public or are in the rightful possession of the
receiving party without obligations of confidentiality.

 

c. Nothing in Section 5.a above shall prevent the receiving party from
disclosing Confidential Information that is required by legal process to be
disclosed by order of a court, government agency or the like having competent
jurisdiction, provided that the receiving party (i) notifies the disclosing
party as promptly as possible upon becoming aware of such requirement, (ii)
discloses only such portion of such Confidential Information as is required to
be so disclosed, (iii) cooperates reasonably with the disclosing party in
seeking protective order(s) or injunctive relief to protect the confidentiality
of such Confidential Information, at the disclosing party’s expense, and (iv)
the obligations in this Article 5 shall continue to apply to any Confidential
Information that is disclosed to comply with such legal requirements.

 

d. Obligations of confidentiality under Section 5 shall survive and remain in
effect for a period of three (3) years from the termination of this Agreement.

 

e. Upon completion or earlier termination of the Research, the receiving party
shall return to the disclosing party all copies of Confidential Information in
its possession, except that each party may retain one (1) copy of such
information in its legal files, solely for the purpose of ascertaining the
extent of its continuing obligations hereunder.

 

6.Publication. Amarantus recognizes that consistent with Institution’s status as
an educational institution and the principles of academic freedom, Institution
requires that its researchers be free to publish the results of their research
activities. Amarantus agrees that Investigator and other researchers engaged in
the Research shall have the right to publish in journals, theses, dissertations,
or other formats of their own choosing, and to present at symposia and national
or regional professional meetings, the Technical Material (defined below)
generated as a result of the Research. Amarantus further agrees that
Investigator and other Institution researchers engaged in the Research will at
all times have the first opportunity to publish such Technical Material, subject
to the provisions of Sections 6.a and 6.b, below.

 

a. At least forty five (45) days in advance of the submission of such proposed
publication or presentation to a journal, editor, or other third party,
Institution or Investigator shall furnish Amarantus with copies of the proposed
publication or presentation. The purposes for such prior submission are: (i) to
provide Amarantus with the opportunity to review and comment on the contents of
the proposed publication or presentation; (ii) to identify any Confidential
Information to be deleted from the proposed publication or presentation; and
(iii) to allow time for any patentable subject matter to be identified.
Amarantus shall provide any comments to Institution or Investigator within forty
five (45) days of receipt of the proposed publication or presentation.
Institution and Investigator hereby agree to delete from the proposed
publication any Confidential Information which Amarantus requests Institution or
Investigator to delete. Amarantus personnel shall be acknowledged in accordance
with customary scientific practice.

 



 

SPONSORED RESEARCH AGREEMENTPage 5

 

b. Amarantus shall have forty five (45) days after receipt of the proposed
publication or presentation to object by written request sent to Institution to
the proposed publication or presentation on the grounds that there is patentable
subject matter that needs protection. In the event Amarantus makes such
objection, the Institution, Investigators and other researcher(s) shall refrain
from making such publication or presentation for such time as requested by
Amarantus, but in any event no longer than forty five (45) days from the date of
receipt of such objection by Institution, in order for patent application(s)
directed to the patentable subject matter contained in the proposed publication
or presentation to be filed with the United States Patent and Trademark Office
and/or foreign patent office(s).

 



c. Notwithstanding any provision to the contrary, the publication of a patent
application will not be prevented or delayed in order to preserve the
opportunity for the Investigator to publish the Technical Material.

 



7.Data and Intellectual Property Rights.

 

a. “Technical Material” shall be defined as those data, results and reports
generated in the course of performing the Research, but does not include any
Inventions. All Technical Material conceived and reduced to practice arising out
of the performance of the Research shall be jointly owned by the Parties.

 

b. In performing the Research, or otherwise using the Materials in accordance
with the terms of this Agreement, either party may conceive or otherwise create
ideas, improvements, inventions, techniques and other technology and associated
intellectual property, whether or not patentable (collectively, “Inventions”).
Ownership of Inventions, if any, shall be determined according to inventorship,
which shall be determined according to U.S. law. Inventions conceived solely by
Institution shall be solely owned by Institution (“Institution Inventions”).
Institution shall promptly notify Amarantus of all such Institution Inventions.
Inventions conceived solely by Amarantus shall be solely owned by Amarantus
(“Amarantus Inventions”).

 

c. Each party shall retain its rights to practice, enforce, license, assign, or
otherwise exploit its undivided, one-half interest in any Joint Invention
(defined below) or jointly owned Technical Materials without the consent of and
without accounting to the other and each party hereby waives any right it may
have under the laws of any country to require such approval, sharing or
accounting. Neither party grants any rights to intellectual property existing as
of the Effective Date or conceived or otherwise created after the Effective Date
but not in the performance of the Research.

 

d. Amarantus and Institution hereby agree that all Inventions jointly conceived
shall be jointly owned by Amarantus and Institution (“Joint Inventions”).
Subject to any rights the U.S. Government may have as a result of funding
aspects of the Research, Institution grants to Amarantus: (a) a non-exclusive,
worldwide, royalty-free license to make, use, have made, sell, have sold, import
Institution Inventions for any purpose, and (b) an exclusive option (the
“Option”) to obtain an exclusive, worldwide license, with the right to grant
sublicenses, to make, use, sell, have made, have sold, offer to sell, and import
under Institution’s rights in Institution Inventions and Joint Inventions on
terms to be negotiated in good faith between the parties. Institution shall
disclose to Amarantus in writing and in detail all Institution Inventions and
Joint Inventions promptly following the generation thereof. Amarantus may
exercise the Option by sending written notice to Institution at any time within
ninety (90) days following the receipt of a written disclosure from Institution
describing in detail such Institution Invention (the “Option Period”). If
Amarantus exercises the Option within the Option Period, then Institution and
Amarantus will have a six (6) month period after exercise of the option within
which the parties agree to negotiate diligently in good faith to determine the
terms of a license agreement on commercially reasonable terms (“Negotiation
Period”). The Negotiation Period may be extended by mutual agreement of
Amarantus and Institution. During the Option Period and, if Amarantus exercises
such option, the Negotiation Period, Institution shall not grant a license under
such Institution Invention or Joint Invention to any third party nor negotiate
the licensing of such Institution Invention or Joint Invention with any third
party. If, at the end of the Option Period, Amarantus has not exercised the
Option, or in the event the Parties fail to reach a mutually acceptable
licensing arrangement within the Negotiation Period, Institution shall be
entitled to negotiate with a third party for a license to Institution’s rights
in Institution Inventions and/or Joint Inventions. Institution may grant to any
other person requesting a license to such inventions a fully paid up,
non-exclusive, worldwide license to make, use, sell, offer to sell and import
under such Institution’s rights, provided that for a period of one (1) year from
the expiration of the Negotiation Period, Institution shall not grant any third
party any license to Institution’s rights in Institution Inventions and/or Joint
Inventions on terms that are more favorable to the third party than the terms
last offered to Amarantus.

 



 

SPONSORED RESEARCH AGREEMENTPage 6

 

Any patent applications necessary to protect the proprietary positions of the
parties in any of the Institution Inventions will be timely prepared and filed
by Institution. Amarantus may file patent applications claiming Amarantus
Inventions at its own discretion and expense. The parties will mutually agree on
the allocation of rights and responsibilities for the filing and prosecution of
patent applications claiming Joint Inventions, provided that such patent
applications will be filed jointly in Amarantus’s and Institution’s names. If
Amarantus elects to exercise the Option, Amarantus will pay for the costs of
patent filing, prosecution and maintenance in the United States and any foreign
country. If Institution elects not to file or maintain an application or patent
arising from any Institution Invention, Institution shall promptly notify
Amarantus, and Amarantus shall have the right to file or maintain the
applications or patents, at Amarantus’ discretion and expense.

 

e. Amarantus hereby grants to Institution and Institution hereby acknowledges
and accepts a fully paid-up, irrevocable, non-exclusive license to use Amarantus
Inventions for Institution’s research, education and collaboration purposes only
during the term of this agreement.

 

f. Institution represents that Institution will own all right, title and
interest in each invention or item of intellectual property included in the
Institution Inventions and Joint Inventions and reported to Institution by
Investigator or other Institution personnel involved with the Research and that
Institution has the right to grant to Amarantus the option and license with
respect to Institution’s interest in the Inventions contemplated in this Article
7.

 



8.DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
EVERYTHING PROVIDED BY THE PARTIES UNDER THIS AGREEMENT IS UNDERSTOOD TO BE
EXPERIMENTAL IN NATURE, MAY HAVE HAZARDOUS PROPERTIES, AND IS PROVIDED WITHOUT
ANY WARRANTY OF ANY KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF ANY THIRD-PARTY PATENT, TRADEMARK, COPYRIGHT OR ANY OTHER
THIRD-PARTY RIGHT. THE PARTIES MAKE NO WARRANTIES REGARDING THE QUALITY,
ACCURACY, COMMERCIAL VIABILITY OR ANY OTHER ASPECT OF ITS PERFORMANCE PURSUANT
TO THIS AGREEMENT OR REGARDING THE PERFORMANCE, VALIDITY, SAFETY, EFFICACY OR
COMMERCIAL VIABILITY OF ANYTHING PROVIDED UNDER THIS AGREEMENT. IN NO EVENT
SHALL INSTITUTION OR AMARANTUS BE LIABLE FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, WHETHER IN BREACH OF CONTRACT, TORT OR OTHERWISE, EVEN IF THE PARTY
IS ADVISED OF THE POSSIBLITY OF SUCH DAMAGES. EXCEPT FOR THEIR RESPECTIVE
INDEMNITY OBLIGATIONS OR BREACH OF CONFIDENTIALITY, EACH OF AMARANTUS’ AND
INSTITUTION’S AGGREGATE LIABILITY TO THE OTHER UNDER THIS AGREEMENT SHALL NOT
EXCEED THE PAYMENTS MADE OR PAYMENTS DUE UNDER THIS AGREEMENT, RESPECTIVELY.

 



 

SPONSORED RESEARCH AGREEMENTPage 7

 

9.Representations and Warranties.

 

a. Institution hereby represents that it is not and Investigator is not under
any obligation to any third party that would conflict with their obligations
hereunder.

 

b. Institution hereby represents and warrants that neither it nor Investigator
is a party, nor will become a party during the Term, to any agreement or
arrangement that would prevent it or the Investigator from performing their
duties and fulfilling their obligations to Amarantus under this Agreement.

 

c. Institution hereby represents that no federal grants or funds will be used in
conducting the Research under this Agreement.

 

d. Institution hereby represents that it has not and Investigator has not been
convicted of an offense related to any federal or state healthcare programs and
has not been debarred by the United States Food and Drug Administration (“FDA”),
nor to the best of its knowledge have debarment proceedings been commenced
against it or Investigator. If, during the term of this Agreement, Institution ,
Investigator, or any other Institution personnel participating in the conduct of
the Research becomes debarred, or receives notice of action or threat of action
with respect to its debarment by the FDA or any state healthcare program,
Institution shall promptly notify Amarantus, such notice to occur no later than
30 days after the Institution was notified. In such case, Amarantus shall have
the right to terminate this Agreement immediately.

 

10.Indemnity.

 

a. Notwithstanding anything else in this Agreement, Amarantus agrees to
indemnify, defend and hold harmless Institution, Institution personnel, the
Investigator, Institution’s affiliates, and each of their respective present
trustees, faculty, staff, employees, students, directors, officers, agents,
successors and assigns (altogether the “Institution Indemnitees”) from, for and
against any and all judgments, settlements, losses, expenses, damages and/or
liabilities (“Losses”) and any and all court costs, attorneys’ fees, and expert
witness fees and expenses ( “Fees”) that an Institution Indemnitee may incur
from any and all allegations, claims, suits, actions or proceedings in each case
brought by a third party (the “Claims”) arising out of, or relating to
Amarantus’ breach of this Agreement or its use, commercialization, or other
exploitation of Institution deliverables, whether by or through Amarantus, and
including all Claims for infringement, injury to business, personal injury and
product liability, but excluding Losses and Fees, to the extent a Claim is
adjudicated by a Court of competent jurisdiction to be caused by the gross
negligence or willful misconduct of an Institution Indemnitee.

 

b. Institution agrees to defend, indemnify and hold harmless Amarantus, its
directors, officers, employees, agents, successors and assigns (“Amarantus
Indemnitees”) from and against any all Losses and/or Fees they may suffer in
connection with any Claim arising from any breach of this Agreement by any
Institution Indemnitee, except to the extent a Claim is adjudicated by a court
of competent jurisdiction to be caused by the negligence or willful misconduct
of an Amarantus Indemnitee.

 



 

SPONSORED RESEARCH AGREEMENTPage 8

 

c. Obligations set forth in this section shall survive termination of this
Agreement, shall continue even after assignment of rights and responsibilities,
and shall not be limited by any provision of this Agreement outside this
section. If either party seeks indemnification under this agreement, the party
seeking indemnification shall: (a) give the other party prompt written notice of
any Claim; (b) cooperate with the other party in connection with the defense and
settlement of the Claim; and (c) not settle or compromise the Claim without the
written consent of the other party, which shall not be unreasonably withheld.
The indemnifying party shall have the right to control the defense, without a
reservation of rights, and settlement of the Claim for which the other party
claims indemnification, provided that the indemnifying party shall not enter
into any settlement that admits fault, wrongdoing or non-monetary damages
without the other party’s written consent, such consent not to be unreasonably
withheld. For any claims which the indemnifying party does not defend the
indemnified party, the indemnified party shall be entitled to conduct and direct
its own defense with attorneys of its own selection with Fees subject to the
indemnifying party’s ongoing obligation to indemnify for Fees.

 

11.Insurance. Throughout the Term of this Agreement and for a period of five (5)
years thereafter, Amarantus shall obtain and maintain workers-compensation and
comprehensive general liability self-insurance or insurance, with carrier(s)
having at least A.M. Best ratings/class sizes of A/VII and in the following
minimum annual limits: From the Effective Date until the date at least one day
prior to the first commercial sale of a product utilizing inventions licensed to
Amarantus under this Agreement (“First Commercial Sale”) or at least one day
prior to the first clinical study in humans of a product utilizing inventions
licensed to Amarantus under this Agreement (“Clinical Study”): $2,000,000 per
occurrence and $5,000,000 in the aggregate; and from the date at least one day
prior to the First Commercial Sale or Clinical Study: $5,000,000 per occurrence
and $10,000,000 in the aggregate.

 

Amarantus will provide Institution with a certificate of insurance within thirty
days of execution of this Agreement and annually thereafter until Agreement
expiry or termination. The certificates must provide that Amarantus’s insurer
will notify Institution in writing at least thirty (30) days prior to
cancellation or material change in coverage. The specified minimum insurance
coverage and limits do not constitute a limitation on Amarantus’s liability or
obligation to indemnify or defend under this Agreement.

 

12.Unauthorized Use of Materials. The furnishing of Materials under this
Agreement will not constitute or be construed to constitute any grant, option or
license to Institution under any patent or other intellectual property rights
now or hereafter held by Amarantus, whether by implication, estoppel or
otherwise, except to the extent necessary for Institution’s conduct of the
Research in accordance with the terms of this Agreement. Amarantus provides the
Materials and related information to Institution in reliance upon their
agreement that the Materials and related Confidential Information are and shall
remain the sole and exclusive property of Amarantus and will be used solely as
described in Sections 3 and 5, respectively and in accordance with the terms of
this Agreement. Any unauthorized use of the Materials or such Confidential
Information will constitute a material breach of this Agreement.

 

13.Notices. All notices provided for herein shall be given or made in writing
and shall be deemed to have been duly given upon date of dispatch if (a)
delivered by hand, (b) mailed by certified mail, return receipt requested, or
(c) delivered by a recognized courier service, or (d) transmitted by facsimile
and confirmed by overnight delivery of a hard copy, with appropriate
documentation of delivery, to the intended recipient and, in the case of mail or
courier service, at the following address:

 



 

SPONSORED RESEARCH AGREEMENTPage 9

 

If to Institution: If to Amarantus:

 

Office of Sponsored Research Services

Washington University

Attn: Director

One Brookings Drive, CB1054

St. Louis, MO 63130

Email address: whitemegan@wusm.wustl.edu

 

Amarantus, Inc.

995 East Arques Avenue

Sunnyvale, CA 94085-4521

Attn: Gerald Commissiong, CEO

Copy: Marc Faerber, CFO

 

Copy:

Wilson, Sonsini, Goodrich & Rosati

650 Page Mill Road, Palo Alto,
California 94304-1050

Attn: Vern Norviel

 

Each party may change its address and/or contact person for such notices and
communications by written notice to the other party in accordance with this
Section 13.

 

14.Use of Names. The parties agree not to use or refer to this Agreement in any
promotional activity, or use the names or marks of the other without express
written permission, except to the extent such disclosure is reasonably necessary
for (i) regulatory filings, including filings with the U.S. Securities Exchange
Commission or FDA, (ii) prosecuting or defending litigation, or (iii) complying
with (1) applicable governmental regulations and legal requirements or (2) the
requirements of any stock exchange or stock listing entity. In addition,
Amarantus may issue a press release announcing the relationship contemplated by
this Agreement, as well as other press releases, only with the express written
consent of Institution. This Section 14 shall not preclude Institution from
acknowledging Amarantus’ support or Amarantus’ attribution of authorship in, and
distribution of published academic literature reporting the results of research
conducted with the Materials.

 

15.Term. This Agreement, and the Research hereunder, shall commence on the
Effective Date and, unless terminated earlier pursuant to Sections 16.a,16.b, or
16.c the Agreement shall continue in full force and effect until completion of
the Research, but in no event longer than twenty-four (24) months (“Term”).

 

16.Termination.

 

a. Amarantus may terminate this Agreement for any reason upon thirty (30) days
written notice to Institution.

 

b. Either party may terminate this Agreement if the Investigator becomes
unavailable for or withdraws from the Research and Institution and Amarantus are
unable to jointly agree upon a successor within fourteen (14) days after
Amarantus is notified of such unavailability or withdrawal.

 

c. Either party may terminate this Agreement for material breach of the other
party upon fourteen (14) days written notice to the breaching party, provided
that the breaching party does not cure such material breach to the non-breaching
party’s reasonable satisfaction within fourteen (14) days of receiving written
notice of such breach from the non-breaching party.

 

d. The rights and obligations under Sections 2, 3, 4, 5, 6, 7, 8, 10, 11, 12,
14, 16(c), (d), and (e), 17 and18-24 shall survive any termination or expiration
of this Agreement.

 



 

SPONSORED RESEARCH AGREEMENTPage 10

 

e. Expiration or termination of this Agreement shall not relieve any party of
any liability which accrued hereunder prior to the effective date of such
expiration or termination, or preclude any party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement, nor prejudice any party’s right to obtain performance of any
obligation.

 

f. In the event this Agreement is terminated by Amarantus under Section 16.b or
16.c, Institution shall refund, within ninety (90) days of termination, all
unexpended funds, as of the termination date.

 

g. Upon termination, Amarantus’s sole obligations to Instituion shall be to pay
any monies due and owing up to the time of termination for work actually
performed and all costs reasonably and properly incurred by Instituion as of the
date that termination is effective, including all non-cancelable obligations
reasonably and properly entered into for the purposes of the Project, which may
include any non-cancelable project participant salaries, fellowships or
post-doctoral stipends, and other non-cancelable executory obligations
reasonably and properly incurred by Instituion in furtherance of Project,
subject to Instituion taking reasonable steps to mitigate and minimize such
costs and subject to Amarantus's maximum liability not exceeding any unpaid
balance of the Budget.

 

17.Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Delaware and the United States of America, without reference to
conflicts of laws principles. Any claim or controversy arising out of or related
to this Agreement or any breach hereof shall be submitted to a court of
applicable jurisdiction in the state of Delaware, and each party hereby consents
to the jurisdiction and venue of such court.

 

18.Assignment. This Agreement shall not be assigned by either party without the
prior written consent of the other party, except that Amarantus may assign this
Agreement, without the consent of Institution, to (i) an Affiliate (defined
below) of Amarantus; or (ii) an entity that acquires all or substantially all of
that portion of Amarantus’ business or assets to which this Agreement pertains,
whether by merger, sale of assets, operation of law, or otherwise; provided,
however, that the acquiring entity agrees in writing to be bound by the terms
and conditions of this Agreement. “Affiliate” means any entity which (a)
controls at least a fifty percent (50%) interest of one of the Parties; (b) is
at least fifty percent (50%) owned by one of the Parties; or (c) is under common
control of a third entity which owns at least a fifty percent (50%) interest in
one of the Parties.

 

19.Waivers. Any waiver under this Agreement must be in writing, and will not
operate as to a waiver of any future breach of this Agreement.

 

20.Severability. If any provision of this Agreement shall be deemed by a court
of competent jurisdiction to be illegal, invalid or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired, and such provision shall be modified to
the minimum extent necessary to make such provision consistent with applicable
law, and in its modified form such provision shall be enforceable and enforced.

 

21.Entire Agreement. This Agreement, together with Exhibit A, Exhibit B, and
Exhibit C attached hereto and incorporated herein, contains the final, complete
and exclusive agreement of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous understandings and agreements
relating to its subject matter.

 

22.Modifications. This Agreement may not be changed, modified, amended or
supplemented except by a written instrument signed by both parties.

 

 

SPONSORED RESEARCH AGREEMENTPage 11

 



23.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

24.Language. This Agreement has been prepared in the English language and the
English language shall control its interpretation.

 

The parties hereto have entered into this Agreement by their duly authorized
representatives as of the Effective Date.

 

AMARANTUS, INC.   INSTITUTION Signature:     Signature:   Print Name:     Print
Name:   Title:     Title:   Date:     Telephone:         Fax:         E-mail:  
      Date:        

 

The individual signing on behalf of Institution hereby represents and warrants
that he or she has the requisite authority to bind Institution to this Agreement

                      By his signature below, Dr. Fumihiko Urano, MD, PhD
acknowledges and understands his obligations under this Agreement.            
Dr. Fumihiko Urano, MD, PhD

 

 

 

 

SPONSORED RESEARCH AGREEMENTPage 12



 

Exhibit A

Research Plan

 

Title: MANF-based treatment for optic nerve degeneration in Wolfram syndrome

 

Specific Aims

 

Wolfram syndrome is an autosomal recessive genetic disorder characterized by
juvenile diabetes, blindness, and neurodegeneration. As there is currently no
treatment, few patients with Wolfram syndrome exceed 40 years of age. One of the
major manifestations that affect their quality of life is blindness. It has been
shown that degeneration of a variety of retinal cells, including retinal
ganglion cells and retinal pigment epithelial cells, is seen in patients with
Wolfram syndrome. Wolfram syndrome is caused by mutations in the WFS1 gene
encoding a transmembrane protein localized the endoplasmic reticulum (ER) and
considered as a prototype of human ER disease.

 

The ER is a cellular compartment that has multiple biological functions,
including the folding of secretory proteins, storage of calcium, and regulation
of redox state. Increasing evidence indicates that ER dysfunction can lead to
genetic disorders, such as Wolfram syndrome and early-onset Parkinson’s disease,
as well as common disorders, including diabetes. Despite the underlying
importance of ER dysfunction in such diseases, there is currently no treatment
that targets the ER.

 

Recent findings indicate that mesencephalic astrocyte-derived neurotrophic
factor (MANF) and the signaling pathways regulated by MANF are promising drug
targets for ER disease, including Wolfram syndrome. MANF is a 18.1 kDa protein
secreted from cells undergoing ER dysfunction. It has been shown that MANF can
confer protection against ER dysfunction-mediated cell death. We propose to
advance therapeutic development for blindness in Wolfram syndrome using MANF.

 

Aim 1. To create retinal pigment epithelial cells and retinal ganglion cells
using induced pluripotent stem cells (iPS cells) of Wolfram syndrome patients
and appropriate control subjects.

 

Aim 2. To test if MANF can confer protection against ER dysfunction-mediated
cell death using retinal pigment epithelial cells and retinal ganglion cells
derived from Wolfram syndrome iPS cells.

 

Approach

 

Aim 1. To create retinal pigment epithelial cells and retinal ganglion cells
using induced pluripotent stem cells (iPS cells) of Wolfram syndrome patients
and appropriate control subjects.

 

We obtained fibroblasts from 14 patients with Wolfram syndrome and established
multiple Wolfram syndrome-iPS cell lines using Sendai virus expressing OCT4,
SOX1, KLF4, and c-MYC. Further iPSC clones were derived from their parents and
non-affected control subjects using the same procedure. All Wolfram sydnrome-
and control-iPS cells showed silencing of the four transgenes, exhibited
characteristic human embryonic stem cell morphology, expressed pluripotency
markers including ALP, Nanog, SOX2, SSEA4, TRA-1-81, and had a normal karyotype.
Pluripotent properties of Wolfram syndrome-iPSCs were also assessed by teratoma
formation on intramuscular injection of undifferentiated Wolfram syndrome-iPSCs
into SCID mice.

 



 

SPONSORED RESEARCH AGREEMENTPage 13

 

Creation of retinal pigment epithelial cells

 

To create retinal pigment epithelial cells, iPS cells will be seeded as
suspension cultures in the presence of Y-27632 (10 μM, days 0-14), CKI-7 (5 μM,
days 0-20), and SB-431542 (5 μM, days 0-20). On day 21, these cells will be
trypsinized, treated with collagenase, and cultured as floating aggregates.
After 1-2 weeks, black spheres will be plated onto
poly-D-lysine-lamininfibronectin-coated slides. These are retinal pigment
epithelial cells and will be used for further experiments.

 

Creation of retinal ganglion-like cells

 

To create retinal pigment epithelial cells, we will first create neural
progenitor cells from iPS cells. We will use STEMdiff™ Neural Induction Medium
(Catalog #05831/05835). Neural rosette clusters will be selected and isolated
for further experiments using STEMdiff™ Neural Rosette Selection Reagent
(Catalog #05832) from STEMCELL TECHNOLOGIES. These isolated neural rosette
clusters are neural progenitor cells. These iPS cell-derived neural progenitor
cells will be treated with FGF2 for 8-10 days, and then treated with Shh for
another 12 h. These are retinal ganglion-like cells and will be used for further
experiments.

 

Aim 2. To test if MANF can confer protection against ER dysfunction-mediated
cell death using retinal pigment epithelial cells and retinal ganglion cells
derived from Wolfram syndrome iPS cells.

 

We have recently reported that the loss of function of WFS1 causes the leakage
of calcium from the ER to the cytosol and subsequent calpain 2 activation,
leading to cell death. We will test if MANF can prevent calpain 2-mediated cell
death.

 

Retinal pigment epithelial cells and retinal ganglion cells derived from control
and Wolfram syndrome iPS cells will be pretreated with different concentrations
of MANF for 24 h, and then challenged with or without an ER stress-inducer
thapsigargin (0.5 mM) for another 24 h. Calpain 2 activation and cell death will
be monitored by spectrin cleavage and caspase 3 cleavage respectively. We will
also isolate RNA from these cells and study the gene expression profiles to
identify survival genes activated by MANF in retinal pigment cells and retinal
ganglion cells.

 



 

SPONSORED RESEARCH AGREEMENTPage 14

 

EXHIBIT B

 

Budget

 

Personnel Costs (Salary & Fringe)

 

Fumihiko Urano, MD, PhD (1 calendar month per year) is a Principal Investigator.
He is responsible for the administration and direction of all aspects of the
Research Project. He will supervise all other personnel working on the Research
Project. He will play a major role in the design of the experiments and
interpretation of the data.

 

Cri Brown, B.S, Research Assistant (2 calendar months per year) is an
experienced research assistant in Dr. Urano’s lab. She is responsible for the
experiments described in Aim 1 and Aim 2.

 

Total Personnel Costs (Salary and Fringe)

$29,025 (05/01/2014-04/30/2015)

 

Supplies Costs

$49,975 (05/01/2014-04/30/2015)

 

Travel Costs

 

Dr. Urano and his colleagues will travel to collect information for developing
diagnostics and therapeutics for diabetes using MANF. National and international
travel will be necessary for this Research Project. The estimated costs for this
travel will be $ 1,000.

 

Research Project Costs

 

Direct Costs $  80,000 Indirect Cost (50 %) $  40,000     Total Research Project
Costs $ 120,000

 



 

SPONSORED RESEARCH AGREEMENTPage 15

 

Exhibit C

Materials

 

Recombinant human mesencephalic astrocyte-derived neurotrophic factor (rhMANF)
(Batch 030513) will be provided by Amarantus. rhMANF was expressed by Icosagen
AS (Tartu, Estonia) in a Chinese hamster ovary (CHO)-based cell line using QMCF
technology and purified by ion-exchange and gel-filtration chromatography from
serum-free CHO growth medium. The rhMANF was homogenous as determined by
mass-spectroscopy and displayed a molecular weight of 18142.3 Da.
Coomassie-stained SDS-PAGE and Western blotting resulted in a single band of the
expected molecular weight. The endotoxin level was less than 1 EU/mg of protein
as determined by the LAL method.

 

rhMANF displayed cellular activity on dopaminergic neurons in the expected
concentration range and was active in vivo in a mouse model of retinal
degeneration.

 

rhMANF will be provided as a 1mg/ml solution in PBS, pH 7.4.

 

rhMANF will be shipped on dry-ice and should be stored at -70 degrees Celsius
upon receipt. Repeated freeze-thaw cycles should be avoided and therefore it is
recommended to aliquot the rhMANF solution into smaller quantities.

 

 



 

 